DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies (JP2018-159335) of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 08/26/2019 and 07/27/2020 have been considered.

Claim Objections
Claim 14 objected to because of the following informalities:  
Line 5: “the shaft is wound to be fold back” should say “the shaft is wound to be folded back”.
Claim 19 objected to because of the following informalities:
Line 13: “wherein the elongated element led from the shaft” should say “wherein the elongated element is led from the shaft”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/749992 (hereinafter ITO). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of the instant application, claim 3 of ITO discloses:
A surgical instrument to be detachably connected to a robot arm of a robotic surgical system (claim 1, line 1), the surgical instrument comprising: a base body (claim 1, line 2); a treatment tool (claim 1, line 3); an elongated shaft whose proximal end is attached to the base body and whose distal end is provided with the treatment tool (claim 1, lines 5-6); a driven member provided in the base body to be rotatable about a rotational axis with respect to the base body (claim 1, lines 7-12 – driven member, i.e. winding member); a bearing-integrated pulley (claim 1, lines 17-22); and an elongated element extending through the shaft to operate the treatment tool (claim 1, lines 4, 9-12), wherein the elongated element is led from the shaft to the driven member through the 
Regarding claim 18 of the instant application, claim 3 of ITO discloses:
The surgical instrument according to claim 1, wherein a position of the bearing-integrated pulley is fixed using tension of the elongated element (claim 3, lines 1-4).
*Note: Claim 3 of ITO depends from claim 1 of ITO.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 14-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wallace, et al. (U.S PGPUB No. 2019/0374297).
Regarding claim 1, Wallace teaches (Figure 2, elements 12 and 22) a surgical instrument to be detachably connected to a robot arm of a robotic surgical system (paragraph [0080]; paragraph [0006], lines 1-7), the surgical instrument comprising: (Figure 13, element 72; Figure 14, element 87) a base body (paragraphs [0083] and [0090] – base body, e.g. an instrument handle); (Figure 2, element 22; Figures 16A-16B, element 108) a treatment tool (paragraphs [0062], [0084], and [0113]); (Figure 13, elements 71 and 72; Figure 14, elements 87 and 88; Figures 16A-16B, element 102) an elongated shaft whose proximal end is attached to the base body and whose distal end is provided with the treatment tool (paragraphs [0083]-[0084], [0091], [0102]); (Figure 13, elements 72 and 73; Figure 14, elements 85, 87, and 89) a driven member provided in the base body to be rotatable about a rotational axis with respect to the base body (paragraphs [0083], [0091]-[0092]); (Figure 14; Figure 16B, elements 114 and 116) a bearing-integrated pulley (paragraph [0006], sections J-L); and an elongated element extending through the shaft to operate the treatment tool (paragraph [0085], [0113] – tendons, such as pull wires), wherein the elongated element is led from the shaft to the driven member through the bearing-integrated pulley and wound around and fixed to the driven member (paragraph [0085], [0113]).
Regarding claim 2, Wallace teaches the surgical instrument according to claim 1, wherein (Figures 16A-16B, elements 106 and 114) the bearing-integrated pulley includes a pulley shaft part (paragraphs [0113]-[0114] – wrist, i.e. pulley shaft part), (Figures 16A-16B, elements 106, 114, and 116) and first and second bearing-integrated pulley parts attached to the pulley shaft part (paragraph [0113]), and (Figures 16A-16B, elements 114 and 116) one side of 
Regarding claim 3, Wallace teaches the surgical instrument according to claim 2, (Figure 21, elements 122, 124, 138, 140) wherein the one side of the elongated element is wound around the first bearing- integrated pulley part to be folded in a U-shape at the first bearing-integrated pulley part and the other side of the elongated element is wound around the second bearing- integrated pulley part to be folded in a U-shape at the second bearing-integrated pulley part (paragraph [0137]).
Regarding claim 4, Wallace teaches the surgical instrument according to claim 2, (Figures 16A-16B, elements 102 and 104 – The elongated shaft could be recognized as a pulley retainer as it is provided from the base body, i.e. handle, and contains the pull wires that are positioned to engage with the pulleys.) further comprising a pulley retainer that is provided at the base body to retain the bearing-integrated pulley (paragraph [0113]), (Figure 16A-16B, element 102 and 106 – The edge of elongated shaft, i.e. a pulley retainer, is providing a retaining groove that retains the pulley shaft part, i.e. wrist, of the bearing-integrated pulley. See Figure below.) wherein the pulley retainer includes a retaining groove that retains the pulley shaft part of the bearing-integrated pulley (paragraphs [0113]-[0114]).

    PNG
    media_image1.png
    312
    529
    media_image1.png
    Greyscale

Modified Figure 16B
	Regarding claim 5, Wallace teaches the surgical instrument according to claim 2, wherein the bearing-integrated pulley comprises a first bearing-integrated pulley and a second bearing-integrated pulley that are arranged side by side in a direction that the shaft extends (paragraph [0113]).
	Regarding claim 6, Wallace teaches the surgical instrument according to claim 5, (Figure 16B, elements 114 and 116) wherein each of the first bearing-integrated pulley and the second bearing-integrated pulley includes the first bearing-integrated pulley part and the second bearing-integrated pulley part (paragraph [0113]), and (Figure 16B, elements 114 and 116; Figure 21, elements 122, 124, 138, 140) a distance between the first bearing-integrated pulley part and the second bearing-integrated pulley part in the first bearing-integrated pulley is different from a distance between the first bearing-integrated pulley part and the second bearing- integrated pulley part in the second bearing-integrated Pulleys (elements 114 and 116) are of different size and orientation in Figure 16B.  Wallace also teaches that pulleys can be configured for larger rotations, which would increase distance between pulley parts.).
	Regarding claim 8, Wallace teaches the surgical instrument according to claim 5, (Figure 16B, elements 114 and 116; Figure 21, elements 122, 124, 138, 140) wherein a length of the pulley shaft part in the first bearing-integrated pulley is different from a length of the pulley shaft part in the second bearing-integrated pulley (paragraphs [0113], [0137] – It is further clear that the pulley shaft parts of the pulleys in Figure 16B would be of various sizes due to their differences in distance from the elongated shaft).
	Regarding claim 9, Wallace teaches the surgical instrument of claim 8, (Figure 16B, elements 114 and 116) wherein the first bearing-integrated pulley is positioned closer to the shaft than the second bearing-integrated pulley is (paragraph [0113]), and (Figure 16B, elements 114 and 116) the length of the pulley shaft part in the first bearing-integrated pulley is shorter than the length of the pulley shaft part in the second bearing-integrated pulley (paragraph [0113] – The pulley shaft part is smaller for the first bearing-integrated pulley due to it being closer than the second bearing-integrated pulley to the elongated shaft.).
	Regarding claim 10, Wallace teaches the surgical instrument according to claim 5, (Figures 16A-16B, elements 102, 106, 114, and 116) wherein the first bearing-integrated pulley and the second bearing-integrated pulley are decentered from each other in a direction orthogonal to the direction that the Pulleys (114 and 116) are decentered in a direction orthogonal to the direction the shaft extends).
	Regarding claim 11, Wallace teaches the surgical instrument according to claim 10, (Figures 16A-16B, elements 102, 106, 114, and 116) wherein the first bearing-integrated pulley and the second bearing-integrated pulley are arranged such that only a part of the pulley shaft part of the first bearing-integrated pulley and the pulley shaft part of the second bearing-integrated pulley overlaps as seen in the direction that the shaft extends (paragraph [0112]-[0113] – Please see modified figure below).

    PNG
    media_image2.png
    318
    521
    media_image2.png
    Greyscale

Modified Figure 16B
	Regarding claim 12, Wallace teaches the surgical instrument according to claim 5, (Figure 16B, elements 114 and 116) wherein at least a part of members of the first bearing-integrated pulley and the second bearing-integrated Pulleys (114 and 116) have multiple members that have the same size and shape).


    PNG
    media_image3.png
    368
    656
    media_image3.png
    Greyscale

Modified Figure 16B
Regarding claim 14, Wallace teaches the surgical instrument according to claim 5, (Figure 16B, elements 114 and 116) wherein the first bearing-integrated pulley is positioned closer to the shaft than the second bearing-integrated pulley is (paragraph [0113]), and (Figure 16B, elements 114 and 116; Figure 21, elements 122, 124, 138, 140) around the first bearing-integrated pulley, the elongated element led from the proximal end of the shaft is wound to be fold back toward the shaft (paragraphs [0085], [0113], and [0137]).
Regarding claim 15, Wallace teaches the surgical instrument according to claim 5, (Figure 13, elements 72 and 73; Figure 14, elements 85, 87, and 89) rotatable drive inputs may include pulleys, [0091]-[0092], [0113] – each of the pulleys (elements 114 and 116) include multiple individual pulleys).
Regarding claim 16, Wallace teaches the surgical instrument according to claim 15, (Figure 16A-16B, elements 102, 106, 114, and 116) wherein the second bearing-integrated pulley is positioned further away from the shaft than the first bearing-integrated pulley is (paragraph [0113]), and (Figures 16A-16B, elements 102 and 116) the third bearing-integrated pulley is arranged side by side with the second bearing-integrated pulley in a direction orthogonal to the direction that the shaft extends as seen in the direction that the pulley shaft part extends (paragraph [0113] – The first bearing-integrated pulley could be interpreted as being from the group of pulleys (element 114) and the second and third pulleys could be interpreted as coming from the group of pulleys (element 116). The pulleys (element 116) are side by side and face orthogonally to the direction that the elongated shaft (element 102) extends).
Regarding claim 17, Wallace teaches the surgical instrument according to claim 15, (Figure 16B, elements 106, 118, 120) wherein the treatment tool “The end effector can be controlled (e.g., opened, closed, rotated about the first axis, and/or rotated about the second axis) depending upon which of the pull wires are actuated.”).
Regarding claim 18, Wallace teaches the surgical instrument according to claim 1, (Figures 16B and 17B, elements 108, 118, 122) wherein a position of the bearing-integrated pulley is fixed using tension of the elongated element (paragraph [0085], [0126] – elongated element, e.g., pull wires and tendons).
Regarding claim 19, Wallace teaches (Figure 1, element 10) a robotic surgical system (paragraph [0047]), comprising: (Figure 2, elements 12 and 22) a robot arm (paragraph [0080]; paragraph [0006], lines 1-7); and (Figure 2, base body, e.g. an instrument handle), (Figure 2, element 22; Figures 16A-16B, element 108) a treatment tool (paragraphs [0062], [0084], [0113]), (Figure 13, elements 71 and 72; Figure 14, elements 87 and 88; Figures 16A-16B, element 102) an elongated shaft whose proximal end is attached to the base body and whose distal end is provided with the treatment tool (paragraphs [0083]-[0084], [0091], [0102]), (Figure 13, elements 72 and 73; Figure 14, elements 85, 87, and 89) a driven member provided at the base body to be rotatable about a rotational axis with respect to the base body (paragraphs [0083], [0091]-[0092]), (Figure 14; Figure 16B, elements 114 and 116) a bearing-integrated pulley (paragraph [0006], sections J-L), and an elongated element extending through the shaft to operate the treatment tool (paragraph [0085], [0113] - tendons, such as pull wires), wherein the elongated element led from the shaft to the driven member through the bearing-integrated pulley and wound around and fixed to the driven member (paragraph [0085], [0113]).
Regarding claim 20, Wallace teaches a method of fixing a bearing-integrated pulley around which a wire to operate a treatment tool is wound (Paragraphs [0009], [0085], [0091], [0113], paragraph [0006], lines 1-7 – Pull wires engage with pulleys and can help control the end effector), (Figure 2, elements 12 and 22; Figures 16A-16B, element 108) the treatment tool provided at a distal end of a shaft of a surgical instrument to be detachably connected to a The edge of elongated shaft, i.e. a pulley retainer, is providing a retaining groove that retains the pulley shaft part, i.e. wrist, of the bearing-integrated pulley. See Figure below.), and (Figures 16B and 17B, elements 102, 106, 108, 114 – pulleys that engage with pull wires, 118, 122) pressing the pulley shaft part onto a side surface of the retaining groove using tension of the wire (paragraph [0085], [0108], [0113], [0126]).

    PNG
    media_image1.png
    312
    529
    media_image1.png
    Greyscale

Modified Figure 16B
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace, et al. (U.S PGPUB No. 2019/0374297).
Regarding claim 7, Wallace discloses different distances between the pulley parts, as described above.  Wallace does not specifically recite that washers are provided between the pulley parts to create the distances.  However, washers are well known in 
Regarding claim 13, Wallace teaches the surgical instrument according to claim 12 (as shown in Figures 16A-16B).
However, the Figure 16A-16B embodiment of Wallace does not disclose wherein the first bearing-integrated pulley part and the second bearing-integrated pulley part in the first bearing-integrated pulley and the second bearing-integrated pulley have a same size and shape.
The Figure 22B-22C embodiment of Wallace (elements 122 and 124) shows where the bearing-integrated pulley parts of the first and second bearing-integrated pulley have a same size and shape (paragraph [0143].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Figure 16A-16B embodiment of Wallace by applying the teachings of Wallace’s Figure 22B-22C to the Figure 16A-16B embodiment, i.e. having the bearing-integrated pulley parts of the first and second bearing-integrated pulley have a same size and shape.  One of ordinary skill in the art would recognize that both embodiments result in the operation of an end effector of a surgical instrument that has first and second jaw members.  Therefore, both embodiments are applicable in operating and controlling a similar component of the surgical instrument.  Therefore, claim 13 is unpatentable over Wallace, et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Canady, et al. (U.S PGPUB No. 2019/0090963) discloses a robotic surgical system that contains a robotic base that allows for insertion of surgical instruments.  Ishihara, et al. (U.S PGPUB No. 2020/0170728) discloses a compact medical treatment tool having an end portion, used for surgery, and a surgical system having such a medical treatment tool.  Kan, et al. (U.S PGPUB No. 2018/0214226) discloses a surgical robot system that includes an end effector and a pulley system.  Schuh, et al. (U.S PGPUB No. 2018/0055583) discloses a surgical instrument that includes a surgical effector for manipulation of objects at a surgical site during surgical procedures.  Yorimoto, et al. (U.S PGPUB No. 2016/0074121) discloses an endoscope treatment system that has an endoscope treatment tool.  Shelton, IV, et al. (U.S PGPUB No. 2014/0000411) discloses differential locking systems for a surgical instrument that includes a surgical end effector that is powered by a rotary drive shaft assembly.  Nanasawa, et al. (JP 2011174512) discloses a bearing unit with a pulley.  Yueng, et al. (U.S PGPUB No. 2009/0163929) discloses a surgical manipulator that includes an end-effector held by a robotic arm.  Wallace, et al. (U.S Patent No. 6,394,998) discloses surgical tools or instruments for use in minimally invasive telesurgical applications.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792